FILED
at 2'.5\__ o'clock, M Crep te 14 —HSe(-€'3

OCT 09 2019 CiHeapt rv
United States Bankruptcy Court suds DantT Bums
Albuquerque, New Mexico 3 ads. PUL bse a
ary ve debly 6). ate
AcRares  &4 lve Gy Weec Lecce. Gaveg
| cnbret LUE Gen,
DO Rox oo
Pv Bor OXY Po ee at
a ae Kody gt SBP

ow te USIF

seeps b> obpeest RQ co Porn R
h bens to Wut, seus ad Yo chizgm 77S
a Pifepy + Keven an 4s Ale fans objectir

dkin Hn Clouii of U Soaknyhy Ct. ret
es dy he Wed on Oc Ft, Sol.
VAS

}
Pea ped bs & Gay OA

herant.  Srarter

Tac [6U D&G YO

Tifa ™: Got ed
boas Silver Bue Se
BVO
Abus Woy ree. 7 WA 80S
mar / 243-1335 7

“3/7

Case 19-11981-t13 Doc 22 Filed 10/09/19 Entered 10/09/19 16:15:23 Page 1 of 1
